DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment and written response filed 03/24/2021 have been entered and considered.
Claims 2-3, 9-10 and 17 have been amended.
Claims 1-17 are pending.

Response to Arguments
Applicant's arguments filed 03/24/2021 have been fully considered but they are not persuasive. 
The 112(b) rejection:
Applicant stated that claims 1-3 are clear on “the input image is divided into n input sub-images according to the histogram of the input image indicating a total gray value distribution range of the input value, the n input sub-images respectively corresponds to different gray value distribution ranges, and a total gray value of each input sub-image is the same”. 
Upon further review of the specification and in light of applicant’s arguments, the examiner respectfully disagrees as follows: first of all, the claim 1 calls for “dividing an input image into a plurality of input sub-images, each of the plurality of input sub-images corresponding to a gray value distribution range, the gray value distribution ranges of the respective input sub-images being different from each other, and each input sub-image dividing, according to the histogram of the input image, the input image into the plurality of input sub-images”. Claim 3 calls for “wherein the step of dividing, according to the histogram of the input image, the input image into the plurality of input sub-images comprises: dividing, according to the histogram of the input image, the input image into n input sub-images respectively corresponding to different gray value distribution ranges, such that a total gray value of each input sub-image is the same …”.
The examiner notes it is unclear how the input image is divided according to the histogram of the input image. The histogram, as shown in figure 3 of the instant application, only defines the number of the pixels at different gray values in the input image. It is not possible to divide the input image into n sub-images, each of which would have a different gray value distribution range but the same total gray value simply according to the histogram. For example, if the input image is to be divided into 4 sub-images. For all the sub-images to have same total gray value, the size and the shape of the sub-images will not be the same for an ordinary input image (except an entire black/white input image). Now for the user/system to divide the input image into 4 sub-images with different shapes and sizes, it would require more than a histogram as shown in figure 3, which only discloses information of number of different gray values in the input image. The claims 1-3 is not clear on how the input image can be divided to n sub-images .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The examiner notes it is unclear how the input image is divided according to the histogram of the input image. The histogram, as shown in figure 3 of the instant application, only defines the number of the pixels at different gray values in the input image. It is not possible to divide the input image into n sub-images, each of which would have a different gray value distribution range but the same total gray value simply according to the histogram. For example, if the input image is to be divided into 4 sub-images. For all the sub-images to have same total gray value, the size and the shape of the sub-images will not be the same for an ordinary input image (except an entire black/white input image). Now for the user/system to divide the input image into 4 sub-images with different shapes and sizes, it would require more than a histogram as shown in figure 3, which only discloses information of number of different gray values in the input image. The claims 1-3 is not clear on how the input image can be divided to n sub-images and each sub-image has a same total gray value according to a histogram. The examiner further notes simply dividing the histogram into n parts with a same total gray value is not same as dividing the input image into n sub-images with a same total gray value, as explained above, the histogram only contains the number of different gray values, but the corresponding pixels may be spread out anywhere in the input image. For example, the histogram may have 1000 pixels with gray value of 255, but such 1000 pixels are not together, they may be located anywhere in the input image. Thus it is impossible to divide the input image simply according to the histogram and expect to have the sub-images with a same total gray value.
Claims 2-7 and 16-17 are rejected as being dependent upon claim 1.
Claim 8 is rejected for the same reason as of claim 1.
Claims 9-15 are rejected as being dependent upon claim 8.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/TOM Y LU/            Primary Examiner, Art Unit 2667